    Case 13-90942        Doc 939        Filed 10/31/19 Entered 10/31/19 14:56:23                     Desc Main
                                         Document     Page 1 of 6


Office of the United States Trustee - Region 10
Peoria, Illinois


               Chapter 11 Quarterly Report for Confirmed Cases
If Debtor/Trustee chooses to report quarterly post-confirmation, please complete this report and
file it with the Bankruptcy Clerk’s office and provide a copy to the Office of the United States
Trustee.

Debtor Name: Earl Gaudio & Son, Inc.                                      Case Number: 13-90942

For the month of: July-Sept. (Q3) 2019 Confirmation Date: September 5, 2018


    PLAN PAYMENTS MADE DURING THE QUARTER:                                         QUARTER TOTALS


     Administrative Expenses                                                                            $420.001
     Secured Creditors                                                                              $197,017.36
     Priority Creditors                                                                             $241,459.80
     Unsecured Creditors                                                                           $838,027.492
                                                     Total Plan Payments



    CASH FLOW REPORT:                                                               QUARTER TOTALS
     Total Cash Receipts                                                                                    $0.00
     Total Cash Disbursements including plan payments                                            $1,276,924.653
     Net Cash Flow (Total Cash Receipts minus Total Cash Disbursements)                          -$1,276,924.65


U. S. Trustee Quarterly Fees are payable until a Chapter 11 case has been converted,
dismissed or closed.

1. Have all U. S. Trustee Quarterly Fees been paid?                      YES NO
   If no, please provide explanation______________________________________________

1
  This includes the quarterly U.S. Trustee fee of $325.00 for the second quarter of 2019.
2
  Backup withholding in the amount of $14,757.63 was paid to the IRS on August 14, 2019, with respect to
distributions made to Holders of Allowed Class D and E Claims that did not return a Form W-9 to the Custodian.
3
  This total, as well as the priority and unsecured payment totals above, does not include distributions for which
checks were either returned or remained uncashed as of the end of the third quarter, September 30, 2019.


                                                    Page 1 of 6
    Case 13-90942        Doc 939        Filed 10/31/19 Entered 10/31/19 14:56:23                     Desc Main
                                         Document     Page 2 of 6



     If no, please provide explanation______________________________________________
      ________________________________________________________________________

2. Have all payments to attorneys and other professionals been made as ordered? YES                          NO
   If no, please provide explanation______________________________________________
   ________________________________________________________________________
3. Have all payments been made as set forth in the plan?                 YES NO
     If no, please provide explanation The “Effective Date” under Article XIII.B of the First
     Amended Plan (Doc. 773) (the “Plan”) occurred on Monday, July 15, 2019,4 as stated in the
     Notice of Anticipated Effective Date and Distributions Pursuant to the First Amended
     Chapter 11 Plan of Liquidation of Earl Gaudio & Son, Inc. (Doc. 936) (the “Notice”) filed
     on June 28, 2019. On Wednesday, July 17, 2019, consistent with the projections set forth in
     the Notice, the Custodian issued the distribution checks to holders of allowed claims, which
     were then post-marked and mailed, as soon as practicable, on Friday, July 19, 2019. As of
     the end of the third quarter, the Class E Pro Rata share of the General Unsecured Distribution
     on Claim 46 had not yet been paid (as explained in Exhibit B to the Notice); however, upon
     appointment of the Successor Executor of the Estate of Earl Gaudio, Deceased and the
     Custodian’s receipt of verifying documents, the distribution was paid early in the fourth
     quarter. Under Article IX of the Plan and the Agreed Order Approving First Amended
     Disclosure Statement and Confirming First Amended Chapter 11 Plan of Liquidation of Earl
     Gaudio & Son, Inc. Dated May 11, 2018 (Doc. 833) (the “Agreed Order”), the Custodian
     will, during the fourth quarter, determine, in consultation with the Office of the United States
     Trustee, whether the total dollar amount of unclaimed funds “could not be cost-effectively
     redistributed Pro Rata to Holders of Allowed Class E Claims” such that the “funds will be
     paid as unclaimed property, or donated, to the State of Illinois, Treasurer, in accordance with
     the Agreed Order.

4. Have all property sales and transfers described in the plan been completed?                     YES NO
     If no, please provide an explanation


5. Have any distributions been made to any owners/stockholders of the debtor? YES NO
     If yes, please provide an explanation (exclude wages)________________________________
     ___________________________________________________________________________

6. Are all post-confirmation tax liabilities current?                                              YES NO
     If no, please provide an explanation



4
  The Chapter 11 Quarterly Report for Confirmed Cases for Filing Period April-June (Q2) 2019 referenced an
“Effective Date” of July 12, 2019; however, that was the day on which all conditions to occurrence were deemed by
the Debtor to have occurred, such that the Effective Date, as that term is defined in the Plan, was the next business
day, July 15, 2019.


                                                    Page 2 of 6
Case 13-90942   Doc 939   Filed 10/31/19 Entered 10/31/19 14:56:23   Desc Main
                           Document     Page 3 of 6
 Case 13-90942       Doc 939     Filed 10/31/19 Entered 10/31/19 14:56:23           Desc Main
                                  Document     Page 4 of 6



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 31, 2019, I electronically filed the foregoing Chapter 11

Quarterly Report for Confirmed Cases for July-Sept. (Q3) 2019 with the Clerk of the Court using

the CM/ECF system, which will send notification of such filing to the United States Trustee and

all parties receiving CM/ECF notice in this proceeding, as set forth in the attached ECF Service

List.

                                             ICE MILLER LLP


                                             By: /s/ Tyson A. Crist
                                                Tyson A. Crist
                                                250 West Street
                                                Columbus, OH 43215
                                                614-462-2243 – Telephone
                                                614-224-3266 – Facsimile
                                                Tyson.Crist@icemiller.com
                                                Counsel to the Debtor




                                           Page 4 of 6
Case 13-90942      Doc 939      Filed 10/31/19 Entered 10/31/19 14:56:23               Desc Main
                                 Document     Page 5 of 6



                                    ECF SERVICE LIST

 •   Megan M. Adeyemo on behalf of Creditor Century Tokyo Leasing (USA) Inc.
     madeyemo@gordonrees.com
 •   Daniel Magee Anderson on behalf of Debtor / Plaintiff Earl Gaudio & Son, Inc.
 •   Thomas V. Askounis on behalf of Creditor Wells Fargo Equipment Finance, Inc.
     taskounis@askounisdarcy.com
 •   Edwin C. Barney on behalf of Creditor and Defendant Paul Offutt, Attorney Gilbert Saikley,
     Defendant First Financial Bank, N.A. successor to First National Bank of Danville, Defendant
     Security Ventures, Inc. and Defendant Offutt Development, Inc. edwincbarney@sbcglobal.net,
     barneyer66934@notify.bestcase.com
 •   Darren L. Besic on behalf of Creditor General Electric Capital Corporation and Creditor
     JPMorgan Chase Bank, N.A. dbesic@walinskilaw.com
 •   James L. Brougher on behalf of Creditor Iroquois Federal Savings and Loan and Defendant
     Village of Tilton, Illinois Jimb@danvillelawyers.com
 •   John David Burke on behalf of Debtor Earl Gaudio & Son, Inc. john.burke@icemiller.com
 •   Ben T. Caughey on behalf of Debtor Earl Gaudio & Son, Inc. ben.caughey@mcdlegalfirm.com
 •   Joseph P. Chamley on behalf of Official Unsecured Creditors Committee
     jchamley@efbclaw.com, jnieman@efbclaw.com
 •   Sherry D. Coley on behalf of Defendant World Business Lenders scoley@dkattorneys.com,
     cpogorzelski@dkattorneys.com, kmarquardt@dkattorneys.com
 •   Shannon M. DeLaMar on behalf of Creditor Illinois Department of Revenue
     sdelamar@atg.state.il.us
 •   Roy Jackson Dent on behalf of Defendant Offutt Development, Inc., Defendant Security
     Ventures, Inc. and Defendant Paul Offutt roy.jackson.dent@gmail.com,
     notices@dentlawoffices.com
 •   Kevin Driscoll on behalf of Defendant Chase Bank USA, N.A., Defendant JP Morgan Chase,
     N.A. kevin.driscoll@btlaw.com
 •   David J. Frankel on behalf of Creditor Mercedes-Benz Financial Services USA LLC
     dfrankel@sormanfrankel.com, ckauffman@sormanfrankel.com
 •   David H. Hoff on behalf of Creditor United States of America, Defendant United States Small
     Business Administration peter.g.paoli@usdoj.gov, Chelsea.dean@usdoj.gov
 •   Michael Fredrick Holbein on behalf of Defendant American Express, Defendant American
     Express Bank, FSB, Defendant American Express Centurion Bank michael.holbein@agg.com
 •   Amrit Suresh Kapai on behalf of Creditor Wells Fargo Equipment Finance, Inc.
     amritk@goldmclaw.com
 •   Brett Kepley on behalf of Defendant American Express bkepley@lollaf.org,
     lollafecfmail@gmail.com, kepleybr74500@notify.bestcase.com
 •   Kathryn A. Klein on behalf of Creditor Ally Financial Inc. rb_bank@riezmanberger.com,
     riezmanberger@gmail.com
 •   Paul Samuel Kmett on behalf of Creditor Illinois Department of Revenue pkmett@atg.state.il.us


                                           Page 5 of 6
 Case 13-90942         Doc 939      Filed 10/31/19 Entered 10/31/19 14:56:23               Desc Main
                                     Document     Page 6 of 6



    •   Russell S. Long on behalf of Defendant World Business Lenders rlong@dkattorneys.com,
        ahalase@dkattorneys.com
    •   Jennifer L. Maffett on behalf of Creditor Mike-sell’s Potato Chip Co.
        thdaytonecf@thompsonhine.com
    •   Terrence Miles on behalf of Creditor Dennis Gaudio packs@aol.com, info.mileslaw@aol.com,
        mmcelwain33@gmail.com
    •   Patrick Frasor Moran on behalf of Creditor Century Tokyo Leasing (USA) Inc.
        pmoran@gordonrees.com
    •   Steven L. Nelson on behalf of Creditor Specialty Distributing of Illinois, LLC
        snelson@califf.com
    •   Gail Linn Noll on behalf of Creditor United States of America
        gail.noll@usdoj.gov, stacy.booth@usdoj.gov;nicole.bierma@usdoj.gov
    •   Kate R. O’Loughlin on behalf of Creditor United States of America, Defendant United States
        Small Business Administration kate.oloughlin@sba.gov
    •   Sabrina M. Petesch on behalf of U.S. Trustee sabrina.m.petesch@usdoj.gov
    •   Teresa I. Pisula on behalf of Creditor Illinois Department of Revenue TPisula@atg.state.il.us
    •   Jeffrey D. Richardson on behalf of Creditor and Interested Parties Helen Gaudio and James
        Brougher jdrdec@aol.com
    •   Robert Fredrick Ritchie on behalf of Creditor Illinois Department of Revenue
        rritchie@atg.state.il.us
    •   James Edward Rossow on behalf of Official Unsecured Creditors Committee
        jim@rubin-levin.net, robin@rubin-levin.net, atty_jer@trustesolutions.com, lisa@rubin-levin.net
    •   Steven E. Runyan on behalf of Defendant 1803 LLC, Defendant Gaudio Diversified Ventures,
        LLC, Defendant Dennis Gaudio, Defendant Eric Gaudio srunyan@kgrlaw.com
    •   Amy T. Ryan on behalf of Creditor/Defendant World Business Lenders atr@mllfpc.com,
        bdm@mllfpc.com
    •   Christopher M. Tietz on behalf of Creditor Skeff Distributing Company, Inc. cmt@tietzlaw.com,
        tonya@tietzlaw.com
    •   U.S. Trustee USTPRegion10.PE.ECF@usdoj.gov
    •   Mark Roy Wenzel on behalf of Defendant Regions Bank mwenzel@salawus.com,
        pdidandeh@salawus.com
    •   Bruce Eugene de’Medici on behalf of Defendant American Express bdemedici@gmail.com
    •   James A. Knauer on behalf of Defendant 1803 LLC, Defendant Gaudio Diversified Ventures,
        LLC, Defendant Dennis Gaudio, Defendant Eric Gaudio jak@kgrlaw.com, tjf@kgrlaw.com



CO\6272847.2




                                              Page 6 of 6
